Name: Commission Implementing Regulation (EU) 2016/1800 of 11 October 2016 laying down implementing technical standards with regard to the allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: financial institutions and credit;  technology and technical regulations;  management;  free movement of capital;  civil law;  trade policy;  budget
 Date Published: nan

 12.10.2016 EN Official Journal of the European Union L 275/19 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1800 of 11 October 2016 laying down implementing technical standards with regard to the allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular Article 109a(1) thereof, Whereas: (1) In accordance with Article 111(1)(n) of Directive 2009/138/EC, the allocation of credit assessments of external credit assessment institutions (ECAIs) to an objective scale of credit quality steps for the purposes of the calculation of the solvency capital requirement (the allocation) needs to be consistent with the use of external credit assessments of ECAIs in the calculation of the capital requirements for credit institutions and financial institutions, as defined in Regulation (EU) No 575/2013 of the European Parliament and of the Council (2). (2) Commission Implementing Regulation (EU) 2016/1799 (3) establishes the mapping methodology for the use of external credit assessments of ECAIs in the calculation of the capital requirements for credit institutions and financial institutions, in particular the rules on how the relevant credit assessments are made correspondent to the six credit quality steps laid down in Regulation (EU) No 575/2013. (3) For the purposes of the calculation of the solvency capital requirement, Article 3 of Commission Delegated Regulation (EU) 2015/35 (4) provides that the allocation is subject to a system of seven credit quality steps in contrast to the six credit quality steps laid down in Regulation (EU) No 575/2013 and used in the mapping methodology for credit institutions and financial institutions. (4) In order to achieve the consistency required under Article 111(1)(n) of Directive 2009/138/EC, the allocation is based on the mapping methodology for credit institutions and financial institutions subject to alterations, where appropriate, taking into account the extra step laid down in the credit quality system of relevance for the calculation of the solvency capital requirement. (5) This Regulation establishes an allocation arrangement, taking into account quantitative and qualitative factors. It is necessary to avoid causing undue material disadvantage on those ECAIs which, due to their more recent entrance in the market, present limited quantitative information, with the view to balancing prudential with market concerns. Therefore, where there is limited quantitative information, the relevance of the quantitative factors for deriving the mapping should be relaxed. Updates to the mapping should be made whenever this becomes necessary to reflect quantitative information collected after the entry into force of the present Regulation. (6) The allocation arrangements apply to credit assessments of ECAIs, which are credit rating agencies that are registered or certified in accordance with Regulation (EC) No 1060/2009 of the European Parliament and of the Council (5) or central banks issuing credit ratings which are exempt from the application of that Regulation, as well as to credit assessments endorsed by an ECAI in accordance with Regulation (EC) No 1060/2009. (7) This Regulation is based on the draft implementing technical standards submitted by the European supervisory authorities (ESAs) (the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Markets Authority) to the Commission. (8) On 29 March 2016, the Commission notified the Joint Committee of the ESAs of its intention to endorse the draft implementing technical standards with amendments in order to ensure a balance between a solid prudential approach and the need to avoid further concentration in an already very concentrated credit rating market dominated by three large ECAIs with a combined market share of around 90 %. In its notification, the Commission highlighted in particular the need to avoid the automatic application after three years of a more conservative mapping to all ECAIs which did not produce sufficient ratings and irrespective of the quality of their ratings, as this approach would risk creating a regulatory barrier to market entry and undermine the competitive position of smaller/newer ECAIs simply because they do not produce as many ratings as large incumbent firms. In its formal opinion of 12 May 2016, the Joint Committee of the ESAs confirmed its initial position and did not resubmit implementing technical standards amended in a way consistent with the Commission's proposed amendments. (9) In order to ensure a balance between a solid prudential approach and competition in the credit rating market, the draft implementing technical standards should be amended in respect of provisions that may cause undue material disadvantage to smaller/newer ECAIs due to their more recent entrance in the market, in particular the provisions concerning application of a more conservative treatment in case of limited data, the entry into force of a new mapping automatically as of 2019, the provision concerning the review of the mapping and the mapping tables applicable as of 2019. (10) The European Supervisory Authorities have conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (6), the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (7), and of the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (8), HAS ADOPTED THIS REGULATION: Article 1 The allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps shall be that set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (3) Commission Implementing Regulation (EU) 2016/1799 of 7 October 2016 laying down implementing technical standards with regard to the mapping of credit assessments of external credit assessment institutions for credit risk in accordance with Articles 136(1) and 136(3) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (see page 3 of this Official Journal). (4) Commission Delegated Regulation (EU) 2015/35 of 10 October 2014 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 12, 17.1.2015, p. 1). (5) Regulation (EC) No 1060/2009 of the European Parliament and of the Council of 16 September 2009 on credit rating agencies (OJ L 302, 17.11.2009, p. 1). (6) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (7) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). (8) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX Allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps Credit quality step 0 1 2 3 4 5 6 AM Best Europe-Rating Services Ltd Long-term issuer credit ratings scale aaa aa+, aa, aa- a+, a, a- bbb+, bbb, bbb- bb+, bb, bb- b+, b, b- ccc+, ccc, ccc-, cc, c, rs Long-term debt ratings scale aaa aa+, aa, aa- a+, a, a- bbb+, bbb, bbb- bb+, bb, bb- b+, b, b- ccc+, ccc, ccc-, cc, c, d Financial strength ratings scale A++, A+ A, A- B++, B+ B, B- C++, C+ C, C-, D, E, F, S Short-term ratings scale AMB-1+ AMB-1- AMB-2, AMB-3 AMB- 4 ARC Ratings SA Medium- and long-term issuers rating scale AAA AA A BBB BB B CCC, CC, C, D Medium and long-term issues rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term issuers rating scale A-1+ A-1 A-2, A-3 B, C, D Short-term issues rating scale A-1+ A-1 A-2, A-3 B, C, D ASSEKURATA Assekuranz Rating-Agentur GmbH Long-term credit rating scale AAA AA A BBB BB B CCC, CC/C, D Short-term corporate rating scale A++ A B, C, D Axesor SA Global rating scale AAA AA A BBB BB B CCC, CC, C, D, E BCRA  Credit Rating Agency AD Bank long-term ratings scale AAA AA A BBB BB B C, D Insurance long-term ratings scale iAAA iAA iA iBBB iBB iB iC, iD Corporate long-term ratings scale AAA AA A BBB BB B CCC, CC, C, D Municipality long-term ratings scale AAA AA A BBB BB B CCC, CC, C, D Issue long-term ratings scale AAA AA A BBB BB B CCC, CC, C, D Bank short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Corporate short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Municipality short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Issue short-term rating scale A-1+ A-1 A-2, A-3 B, C, D Banque de France Global long-term issuer credit ratings scale 3++ 3+, 3 4+ 4, 5+ 5, 6 7, 8, 9, P Capital Intelligence International long-term issuer rating scale AAA AA A BBB BB B C, RS, SD, D International long-term issue rating scale AAA AA A BBB BB B CCC, CC, C, D International short-term issuer rating scale A-1+ A-1 A-2, A-3 B, C, D International short-term issue rating scale A-1+ A-1 A-2, A-3 B, C, D Cerved Rating Agency SpA. Corporate long-term rating scale A1.1 A1.2, A1.3 A2.1, A2.2, A3.1 B1.1, B1.2 B2.1, B2.2 C1.1 C1.2, C2.1 Creditreform Ratings AG Long-term rating scale AAA AA A BBB BB B C, D CRIF S.p.A. Global long-term rating scale AAA AA A BBB BB B CCC, D1, D2 Dagong Europe Credit Rating Long-term credit rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term credit rating scale A-1 A-2, A-3 B, C, D DBRS Ratings Limited Long-term obligations rating scale AAA AA A BBB BB B CCC, CC, C, D Commercial paper and short-term debt rating scale R-1 H, R-1 M R-1 L R-2, R-3 R-4, R-5, D Claims paying ability rating scale IC-1 IC-2 IC-3 IC-4 IC-5 D European Rating Agency Long-term rating scale AAA, AA, A BBB BB B CCC, CC, C, D Short-term rating scale S1 S2 S3, S4, NS EuroRating Sp. z o.o. Global long-term rating scale AAA AA A BBB BB B CCC, CC, C, D Euler Hermes Rating Global long-term rating scale AAA AA A BBB BB B CCC, CC, C, SD, D FERI EuroRating Services AG FERI EuroRating rating scale AAA AA A BBB, BB B CCC, CC, D Fitch France S.A.S., Fitch Deutschland GmbH, Fitch Italia SpA, Fitch Polska SA, Fitch Ratings EspaÃ ±a S.A.U., Fitch Ratings Limited UK, Fitch Ratings CIS Limited Long-term issuer credit ratings scale AAA AA A BBB BB B CCC, CC, C, RD, D Corporate finance obligations  Long-term ratings scale AAA AA A BBB BB B CCC, CC, C Long-term international IFS ratings scale AAA AA A BBB BB B CCC, CC, C Short-term rating scale F1+ F1 F2, F3 B, C, RD, D Short-term IFS ratings scale F1+ F1 F2, F3 B, C GBB-Rating Gesellschaft fÃ ¼r BonitÃ ¤tsbeurteilung GmbH Global long-term rating scale AAA AA A, BBB BB B CCC, CC, C, D ICAP Group S.A Global long-term rating scale AA, A BB, B C, D E, F G, H Japan Credit Rating Agency Ltd Long-term issuer ratings scale AAA AA A BBB BB B CCC, CC, C, LD, D Long-term issue ratings scale AAA AA A BBB BB B CCC, CC, C, D Short-term issuer ratings scale J-1+ J-1 J-2 J-3, NJ, LD, D Short-term issue credit ratings scale J-1+ J-1 J-2 J-3, NJ, D Kroll Bond Rating Agency Long-term credit rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term credit rating scale K1+ K1 K2, K3 B, C, D Moody's Investors Service Cyprus Ltd, Moody's France S.A.S., Moody's Deutschland GmbH, Moody's Italia S.r.l., Moody's Investors Service EspaÃ ±a SA, Moody's Investors Service Ltd Global long-term rating scale Aaa Aa A Baa Ba B Caa, Ca, C Bond fund rating scale Aaa-bf Aa-bf A-bf Baa-bf Ba-bf B-bf Caa-bf, Ca-bf, C-bf Global short-term rating scale P-1 P-2 P-3 NP Standard & Poor's Credit Market Services France S.A.S., Standard & Poor's Credit Market Services Italy S.r.l., Standard & Poor's Credit Market Services Europe Limited Long-term issuer credit ratings scale AAA AA A BBB BB B CCC, CC, R, SD/D Long-term issue credit ratings scale AAA AA A BBB BB B CCC, CC, C, D Insurer financial strength ratings scale AAA AA A BBB BB B CCC, CC, SD/D, R Fund credit quality ratings scale AAAf AAf Af BBBf BBf Bf CCCf Mid market evaluation ratings scale MM1 MM2 MM3, MM4 MM5, MM6 MM7, MM8, MMD Short-term issuer credit ratings scale A-1+ A-1 A-2, A-3 B, C, R, SD/D Short-term issue credit ratings scale A-1+ A-1 A-2, A-3 B, C, D Scope Rating Global long-term rating scale AAA AA A BBB BB B CCC, CC,C, D Global short-term rating scale S-1+ S-1 S-2 S-3, S-4 Spread Research International long-term rating scale AAA AA A BBB BB B CCC, CC, C, D The Economist Intelligence Unit Ltd Sovereign rating band scale AAA AA A BBB BB B CCC, CC, C, D